Opinion of the Court
Homer Ferguson, Judge:
The accused was convicted by a general court-martial of two assaults; of offering violence to a superior officer; of being drunk and disorderly in command ; and of incapacitating himself for the proper performance of his duties because of drunkenness; in violation of the Uniform Code of Military Justice, Article 128, 50 USC §722; Article 90, 50 USC § 684; and Article 134, 50 USC § 728, respectively. He was sentenced to a bad conduct discharge, total forfeitures, and three years’ confinement at hard labor. The convening authority reduced the confinement to eighteen months, but otherwise approved, and the board of review affirmed. Since we granted review to determine the sufficiency of the evidence with respect to the two assaults and the offering of violence to a superior officer, only the facts bearing upon those offenses will be recited.
The accused attended a promotion party at Clark Air Force Base. He became intoxicated and was taken to his quarters on the Base. Thereafter, at approximately 7:00 p.m., the Base Officer of the Day, Captain Bartron, received a complaint respecting a disturbance at the accused’s quarters. Bartron, in company with an Air Police sergeant, after first ascertaining the nature of the difficulty from the accused’s wife and neighbors, proceeded to the accused’s residence. As they approached, a light flashed on and off in the house. During the brief illumination, Captain Bartron observed a man standing in the frontroom holding a carbine. At approximately this same time the accused’s Commanding Officer, Major Whitten, accompanied by Lieutenant Colonel Cronin, arrived on the scene. Captain Bartron advised the newcomers that the accused was armed. Cronin and Whitten approached the house. According to Bartron, who had stationed himself nearby in the shadows, as they mounted the porch steps Whitten several times announced his name and rank, calling out, “Hines, do you know me? I am your commander.” The accused retorted, “I know who you are. Get the . . . out of here.” Afterward, as Whitten continued to entreat the accused to let them in, Bartron heard the bolt action of a carbine being operated. After some persuasion, the officers were able to prevail upon Hines to let them in the house.
Major Whitten testified that after learning of the disturbance, he proceeded to the accused’s house with Colonel Cronin. As they walked onto the porch, he called out Hines’ name three or four times. Additionally, as nearly as he could remember at the *78trial, he identified himself to the accused. He received no answer, but as he reached for the screen door handle he heard the bolt action of a gun and a statement, “Don’t move.” When they finally effected an entrance into the house, the accused was holding a loaded carbine. The major was fearful for his safety when he heard the command not to move.
Colonel Cronin recalled that as he and Major Whitten approached the house the porch light was on. He believed the accused knew who they were, because he spoke their names before he ordered them not to enter the dwelling. At substantially the same time that he heard the order, he also distinctly heard the movement of a gun bolt. When he heard the gun, he was apprehensive because “the idea was there, that we could be shot if we did not watch our steps.”
After entering the dwelling the officers pacified the accused, secured the loaded gun from him and persuaded him to accompany them in Major Whit-ten’s jeep to the “drunk tank.” As they progressed toward their destination the accused became increasingly excited and agitated. He stated that he had been a prisoner during World War II, and he was extremely fearful about being put “inside the fence.” Eventually he seized Major Whitten by the shoulder and shook him, directing him with an oath to stop the jeep. Whitten stopped the jeep, summoned reinforcements, and the accused ended the unfortunate night’s escapade in the guardhouse.
Assault may consist of an actual attempt to commit a battery, or it may result from an offer of vio- lence to another which puts that party in reasonable fear that immediate force will be applied to his person. The overt act contemplated in the latter instance must be more than mere preparation. Words alone, or threats of violence to occur at some future date, are insufficient. Paragraph 207a, Manual for Courts-Martial, United States, 1951; United States v Norton, 1 USCMA 411, 4 CMR 3; Wharton, Criminal Law, 12th ed, §§ 799-800.
The facts of this case carry the actions of Hines far beyond the preparatory stage. Cronin  and Whitten were aware of the accused’s fight with his wife, and had been warned that he was armed. As they went up on the porch steps they called out their own names, as well as that of the accused. When Whitten tried the screen door, both officers heard what they positively identified as the sound of the bolt action of a gun being operated. After entry, the accused confronted them with a loaded carbine in his hands, and, although not pointed directly at either officer, it was ready for instant use. Under these circumstances, the fact that neither officer testified that the gun was pointed directly at him does not prevent the accused’s action from constituting an assault. ’When a loaded gun is employed in this manner it is an assault whether or not the gun is pointed at the victim. Wharton, supra, § 802; Johnson v State, 132 Ark 128, 200 SW 982. Language in paragraph 207a, Manual for Courts-Martial, supra, also supports the position that a gun need not be pointed at a victim, “Some other examples of acts which may constitute an assault are . . . drawing a pistol from a holster or pocket with an actual or apparent (to the person assailed) intent to use it.” Here the carbine had been placed in a firing position and the accused’s sharp command not to move indicated a willingness to use the weapon. Working the bolt of a loaded weapon so that it is ready for instant firing, coupled with a statement indicating a present intent to use the weapon, certainly is more than mere preparation. It is a part of the use of the weapon itself, and such behavior constituted the overt act of the assault. While it is true that the victims.were unable to see the accused, there is no mistaking the distinctive sound of the operation of a rifle bolt. These officers were experienced in the handling of firearms and, as Major Whitten testified, he simply could not be mistaken as to such a sound. This, coupled with testimony that the accused was seen with a carbine immediately before the assault, and had it in his hands immediately there*79after, is enough for us to hold the evidence sufficient to support the court-martial’s finding of guilt of this assault.
The accused argues justification for his acts on the ground that Major Whitten and Colonel Cronin  were trespassers. We are not prepared to hold that a commanding officer, who is called out to investigate a disturbance caused by one of his men, cannot proceed to the latter’s premises, consisting of Government quarters on a military reservation, without committing a trespass. As a representative of the Government, the commanding officer had the authority to enter peaceably upon such premises. Paragraph 152, Manual for Courts-Martial, supra; United States v Doyle, 1 USCMA 545, 4 CMR 137. Furthermore, the officers went to the accused’s house after consultation with the latter’s wife. Mrs. Hines agreed that they should talk with her husband, and nothing in the record indicates that she was unable to grant the officers permission to enter her home for that purpose.
As to the offense alleged in Charge II, the issue is solely whether the facts show an unlawful and un  reasonable application of force against the accused’s Commanding Officer, Major Whitten. The defense argues that Hines was merely attempting to attract the Major’s attention. We believe the evidence of record carries the accused’s actions beyond that point. After considerable argument and persuasion, Hines was induced to accompany the officers in the jeep. He continued to voice his objections and to state unequivocally that, due to his experiences as á prisoner of war, he did not want to go “inside the fence.” As the vehicle approached the guardhouse, Hines became violent, commenced crying and screaming, grabbed Major Whitten by the shoulder, shook him and demanded that he stop the “. . . jeep.” The effect upon the Major was such that he deemed it expedient to stop the vehicle and secure reinforcements from the Officer of the Day. The trial court apparently felt that these actions were more than a mere attempt to attract another’s attention. We are of the opinion that there is sufficient evidence in this record from which a reasonable mind could conclude that the guilt of the accused was established beyond a reasonable doubt.
The decision of the board of review is affirmed.
Judge Latimer concurs.